AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement (this “Agreement”) dated as of January
10, 2007 is made by and among THE TORO COMPANY, a Delaware corporation (“Toro”),
TORO CREDIT COMPANY, a Minnesota corporation (“TCC”), TORO MANUFACTURING LLC, a
Delaware limited liability company (“Manufacturing”), EXMARK MANUFACTURING
COMPANY INCORPORATED, a Nebraska corporation (“Exmark”, together with Toro, TCC,
and Manufacturing sometimes collectively referred to herein as the “Companies”),
and TORO INTERNATIONAL COMPANY, a Minnesota corporation, TOVER OVERSEAS B.V., a
Netherlands company, and TORO FACTORING COMPANY LIMITED, a Guernsey, Channel
Islands company (the “Additional Borrowers”, and together with the Companies,
the “Borrowers” and, each a “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of September 8, 2004 (as amended by
Amendment No. 1 to Credit Agreement dated as of October 25, 2005, as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”; the
capitalized terms as used in this Agreement not otherwise defined herein shall
have the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrowers a revolving credit
facility (including a letter of credit facility and a swing line facility); and

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that the Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein in connection with adjustments to the Applicable Rate,
extension of the Maturity Date and the amount of Restricted Payments that the
Borrowers can make, and the Administrative Agent and the Lenders have agreed so
to amend the Credit Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Rate” in Section 1.01 is hereby amended by
deleting the definition in its entirety and inserting the following definition
in lieu thereof:

“ ‘Applicable Rate’ means, from time to time, the following percentages per
annum, based upon (i) the ratio of (A) total Indebtedness to (B) the sum
Consolidated EBIT plus depreciation and amortization expense for such period,
and (ii) the Debt Rating as set forth below:

Applicable Rate

                                      Total Indebtedness              
Eurocurrency Rate     Pricing   to Consolidated               and Letters of    
Level   EBITDA Ratio   Debt Ratings S&P/Moody’s   Facility Fee   Credit  
Utilization Fee
1
  Less than or equal
to 0.50x  
³ BBB+/Baa1  
0.100%  
0.400%  
0.000%
 
                               
 
                               
2
  Less than or equal
to 1.50x but
greater than 0.50x  

BBB/Baa2  

0.125%  

0.500%  

0.000%
 
                               
 
                               
3
  Less than or equal
to 2.00x but
greater than 1.50x  

BBB-/Baa3  

0.150%  

0.600%  

0.000%
 
                               
 
                               
4
  Greater than 2.00x   £ BB+/Ba1     0.175 %     0.700 %     0.000 %
 
                               

“ ‘Debt Rating’ means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Toro’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 4 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply.

“Initially, the Applicable Rate will be determined based upon the Debt Rating as
specified in the certificate delivered pursuant to Section 4.01(a)(viii). If, as
of any date of determination, the ratio of (A) total Indebtedness to (B) the sum
Consolidated EBIT plus depreciation and amortization expense for such period
corresponds to a Pricing Level different than that Pricing Level corresponding
to the Debt Rating issued at the time of calculation of such ratio, then the
lower of such two Pricing Levels (with Pricing Level 1 being the lowest and the
Pricing Level 4 being the highest) will apply, unless there is a split of more
than one level in corresponding Pricing Levels, in which case the Pricing Level
that is one level higher than the lower Pricing Level will apply. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating will be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change, and any change in the Applicable Rate
resulting from a change in the ratio of (A) total Indebtedness to (B) the sum
Consolidated EBIT plus depreciation and amortization expense for such period
will become effective as of the first Business Day after the date on which such
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 4 will be the applicable
Pricing Level corresponding to such ratio for determination as set forth above
of the Applicable Rate as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered. In the event that a
Debt Rating has not been issued as of any date of determination, the Pricing
Level corresponding to the ratio of (A) total Indebtedness to (B) the sum
Consolidated EBIT plus depreciation and amortization expense for such period as
of such date of determination shall apply. In the event that only one Debt
Rating has been issued as of any date of determination, that Debt Rating shall
apply.

“For the purposes of calculating total Indebtedness for use in calculating the
ratio of (A) total Indebtedness to (B) the sum Consolidated EBIT plus
depreciation and amortization expense for such period for the determination of
“Applicable Rate”, the Outstanding Amount of all Loans and L/C Obligations shall
be calculated as an average of the daily Outstanding Amount for the twelve month
period most recently completed prior to the date of determination for which
financial statements have been delivered to the Lenders pursuant to
Section 6.01.”

(b) The definition of “Maturity Date” in Section 1.01 is hereby amended by
deleting the definition in its entirety and inserting the following definition
in lieu thereof:

(c) “ ‘Maturity Date’ means January 10, 2012.”

(d) Section 2.14(a) is hereby amended by deleting the number “$75,000,000” in
the fourth line of such subsection and inserting “$100,000,000” in lieu thereof.

(e) Section 7.07(c) is hereby amended by deleting that subsection (c) in its
entirety and inserting the following subsection (c) in lieu thereof:

“(c) (A) if the ratio of (1) total Indebtedness to (2) the sum Consolidated EBIT
plus depreciation and amortization expense for such period is less than or equal
to 2.00 to 1.00 as set forth in the most recently delivered Compliance
Certificate, Toro may declare and pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire  shares of its capital stock or warrants,
rights or options to acquire any such shares for cash without restriction, and
(b) if the ratio of (1) total Indebtedness to (2) the sum Consolidated EBIT plus
depreciation and amortization expense for such period is greater than 2.00 to
1.00 as set forth in the most recently delivered Compliance Certificate, Toro
may declare and pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash up to an amount not to exceed $50 million in
any fiscal year; provided, that, immediately after giving effect to any such
proposed action, no Default or Event of Default would exist; and”

2. Conditions Precedent. The effectiveness of this Agreement and the amendments
to the Credit Agreement herein provided are subject to the satisfaction of the
following conditions precedent:

(a) The Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i) ten (10) original counterparts of this Agreement, duly executed by the
Borrowers, the Administrative Agent, and the Required Lenders, together with all
schedules and exhibits thereto duly completed;

(ii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably require.

(b) payment of (i) all reasonable out of pocket fees and expenses of counsel to
the Administrative Agent incurred in connection with the execution and delivery
of this Agreement to the extent invoiced prior to the date hereof; (ii) an
upfront fee for each Lender executing this Agreement by 12:00 noon (Eastern
time) on January 10, 2007, which fee shall be in an amount equal to five basis
points (5 “bps”) multiplied by each such Lender’s Applicable Percentage of the
Aggregate Commitments immediately prior to the effective date of this Agreement,
such upfront fee for each such Lender’s own account.

3. Reaffirmation by each of the Borrowers. Each of the Borrowers hereby
consents, acknowledges and agrees to the amendments of the Credit Agreement set
forth herein.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each of the Borrowers represents
and warrants to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties of (i) the Borrowers contained in Article
V (after giving effect to this Agreement) and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Agreement,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) There does not exist any pending or threatened action, suit, investigation
or proceeding in any court or before any arbitrator or Governmental Authority
that purports to affect any transaction contemplated under this Agreement or the
ability of any Borrower to perform its respective obligations under this
Agreement;

(c) There has not occurred since October 31, 2006, any event or circumstance
that has resulted or could reasonably be expected to result in a Material
Adverse Effect or a material adverse change in or a material adverse effect upon
the business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise), or prospects of Toro and its Subsidiaries taken as a
whole; and

(d) No Default or Event of Default has occurred and is continuing.

5. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not herein set forth shall bind any party hereto, and not one of
them has relied on any such promise, condition, representation or warranty. Each
of the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except as permitted pursuant to Section 11.01 of the Credit
Agreement.

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects by each party hereto and shall be
and remain in full force and effect according to their respective terms.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the state of New York.

9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent and each of the Lenders,
and their respective successors, assigns and legal representatives; provided,
however, that no Borrower, without the prior consent of the Required Lenders,
may assign any rights, powers, duties or obligations hereunder.

12. Expenses. Toro agrees to pay to the Administrative Agent all reasonable
out-of-pocket expenses incurred or arising in connection with the negotiation
and preparation of this Agreement.

[Signature pages follow.]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers as of the day and year first above written.



      THE TORO COMPANY

     
By:
Name:
Title:
  /s/ Stephen P. Wolfe
Stephen P. Wolfe
Vice President – Finance & CFO
 
   
By:
Name:
Title:
  /s/ T J Larson
Thomas J. Larson
Treasurer



    TORO CREDIT COMPANY

     
By:
Name:
Title:
  /s/ T J Larson
Thomas J. Larson
Secretary-Treasurer



    TORO MANUFACTURING LLC





     
By:
Name:
Title:
  /s/ Stephen P. Wolfe
Stephen P. Wolfe
President



    EXMARK MANUFACTURING COMPANY

INCORPORATED

     
By:
Name:
Title:
  /s/ J. Lawrence McIntyre
J. Lawrence McIntyre
Vice President and Secretary
 
   

2



    TORO INTERNATIONAL COMPANY

     
By:
Name:
Title:
  /s/ J. Lawrence McIntyre
J. Lawrence McIntyre
Vice President and Secretary



    TORO OVERSEAS B.V.

     
By:
Name:
Title:
  /s/ Paula Graff
Paula Graff
Authorized Signatory



    TORO FACTORING COMPANY LIMITED

     
By:
Name:
Title:
  /s/ Paula Graff
Paula Graff
Managing Director
 
   

3



    BANK OF AMERICA, N.A., as Administrative Agent

     
By:
Name:
Title:
  /s/ Charlene Wright-Jones
Charlene Wright-Jones
Assistant Vice President
 
   

4



    BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

     
By:
Name:
Title:
  /s/ Charles R. Dickerson
Charles R. Dickerson
Managing Director
 
   

5



    SUNTRUST BANK, as a Lender and a Co-

Syndication Agent

     
By:
Name:
Title:
  /s/ Daniel S. Komitor
Daniel S. Komitor
Director
 
   

6



    U.S. BANK NATIONAL ASSOCIATION, as a

Lender and a Co-Syndication Agent

     
By:
Name:
Title:
  /s/ Michael J. Staloch
Michael J. Staloch
Senior Vice President
 
   

7



    HARRIS TRUST AND SAVINGS BANK, as a

Lender and a Co-Documentation Agent

     
By:
Name:
Title:
  /s/ Patrick J. McDonnell
Patrick J. McDonnell
Managing Director
 
   

8



    WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and a Co-

Documentation Agent

     
By:
Name:
Title:
  /s/ Scott Bjelde
Scott Bjelde
Senior Vice President
 
   

9



    THE BANK OF NEW YORK, as a Lender

     
By:
Name:
Title:
  /s/ Walter C. Parelli
Walter C. Parelli
Vice President
 
   

10